Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figure 6 has elements which are so blurry that they cannot be read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Is the claim directed to a process, machine, manufacture or composition of matter?
Claim 1 recites a method of determining an engine temperature by determining an estimated combustor temperature, determining a corrected vane mass flow, comparing the corrected vane mass flow to a reference mass flow to obtain a mass flow correction factor, if a condition is not satisfied then adjusting the estimated combustor temperature and updating the mass flow correction factor, and if the condition is satisfied, sending a signal to assign the estimated combustor temperature as the engine temperature.
Yes, this is a method.
Step 2A, prong 1: Does the claim recite an abstract idea, law of nature or natural phenomenon?
Claim 1 is requires the steps of determining an estimated combustor temperature and a corrected vane mass flow based on inputs, comparing the corrected vane mass flow with a reference vane mass flow to create a mass flow correction factor, and adjusting one of the estimated combustor temperature based on the correction factor or sending a signal of the estimated combustor temperature.  The steps of determining, comparing, and adjusting (calculating a new value for the parameter) fits under the grouping of mental processes and performing mathematical calculations.  The collection of information and analysis of the information is considered in the grouping of a mental process due to the fact that each of the steps could be performed via an observation or evaluation.  The additional step of sending a signal falls under insignificant extra-solution activity [MPEP 2106.05(g)] as mere data gathering.

Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application.  2019 PEG Section III (A)(2), 84 Fed. Reg. at 54-55.
(a) Claim 1 recites the structure of a gas turbine engine having a combustor.  
(b) The gas turbine engine and combustor merely define a gas turbine system, and thus the context in which one would perform the method.  The elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea.  The method operates within the engine context by evaluating engine parameters, but do not change the engine in any way, such as altering the fuel flow as a result of the signal being sent.  The claim requires the system merely run calculations and indicate a result.  Therefore, the claim is directed to an abstract idea.
No, the claim does not recite additional elements that integrate the judicial exception into practical application.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements, as identified above, were taken alone and in combination, and none amount to significantly more than the “abstract idea” because the claims do not recite an improvement to another technology or technological field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea 
No, the additional elements do not amount to significantly more than the judicial exception.  Therefore, claim 1 is not patent eligible.
Dependent claims 2-10 are analyzed and found to recite nothing more than a process that under the broadest reasonable interpretation can be seen as a mental process.  
Dependent claim 2 adds the specific operating condition in which the gas turbine engine is operating.  This merely gives context to when the method is to be performed. Therefore, claim 2 is not patent eligible.
Dependent claim 3 further specifies that the estimated vane mass flow is based on an estimated inlet mass flow for an inlet of the gas turbine engine.  The narrower limitation as to where the data is collected does not change the analysis.  The addition of where the input value comes from amounts to mere data gathering, which the courts have found to be insignificant extra-solution activity [MPEP 2106.05(g)(3)].  This is still a mental process and the rest of the analysis remains the same.  Therefore, claim 3 is not patent eligible.
Dependent claim 4 further specifies determining the combustor pressure based on a compressor pressure for a compressor of the gas turbine engine.  Adding additional determining steps and where the data is collected does not change the analysis.  The addition of where the input value comes from amounts to mere data gathering, which the courts have found to be insignificant extra-solution activity [MPEP 2106.05(g)(3)].  This is still a mental process and the analysis remains the same.  Therefore, claim 4 is not patent eligible.

Dependent claim 6 further specifies that the estimated vane mass flow is based on a compressor bleed associated with a compressor the gas turbine engine.  Adding additional determining steps and where the data is collected does not change the analysis.  The addition of where the input value comes from amounts to mere data gathering, which the courts have found to be insignificant extra-solution activity [MPEP 2106.05(g)(3)].  This is still a mental process and the analysis remains the same.  Therefore, claim 6 is not patent eligible.
Dependent claim 7 further specifies that the estimated combustor temperature is a temperature at an inlet of a high-pressure turbine upstream of a low-pressure turbine.  Adding additional determining steps and where the data is collected does not change the analysis.  The addition of where the input value comes from amounts to mere data gathering, which the courts have found to be insignificant extra-solution activity [MPEP 2106.05(g)(3)].  This is still a mental process and the analysis remains the same.  Therefore, claim 7 is not patent eligible.
Dependent claim 8 further specifies that the estimated combustor temperature is a temperature at a vane throat of the high-pressure turbine.  Further specifying where the data is collected does not change the analysis.  The addition of where the input value comes from amounts to mere data gathering, which the courts have found to be insignificant extra-solution 
Dependent claim 9 further specifies that the engine temperature is an inter-turbine temperature, the signal is generated by applying a scaling factor to the estimated combustor temperature, and issuing the signal causes the inter-turbine temperature to be displayed to an operator.  Further specifying where the data is collected does not change the analysis.  The addition of where the input value comes from amounts to mere data gathering and displaying a result amounts to insignificant application, which the courts have found to be insignificant extra-solution activity [MPEP 2106.05(g)(3)].  This is still a mental process and the analysis remains the same.  Therefore, claim 9 is not patent eligible.
Dependent claim 10 further requires an evaluation of whether the mass flow correction factor is less than a threshold.  This additional mathematical calculation does not change the analysis. This is still a mental process and the analysis remains the same.  Therefore, claim 10 is not patent eligible.
Independent claim 11 is a system requiring a processing unit, non-transitory computer readable medium storing instructions, which performs the method described by claim 1.  The method steps are an abstract idea as described above.  The addition of the processing unit, the non-transitory computer readable medium storing instructions are all recited at a high level of generality, such that it amounts to no more than mere instructions to apply the abstract idea using generic computer components.  Neither the claims nor the specification as originally filed provide specific details for the computer environment beyond a general purpose system used in an aircraft system as discussed in the paragraphs 50-52 of the specification.  Therefore, there is not an apparent improvement to the functionality of the recited generic 
Dependent claim 12 adds the specific operating condition in which the gas turbine engine is operating.  This merely gives context to when the method is to be performed. Therefore, claim 12 is not patent eligible.
Dependent claim 13 further specifies that the estimated vane mass flow is based on an estimated inlet mass flow for an inlet of the gas turbine engine.  The narrower limitation as to where the data is collected does not change the analysis.  The addition of where the input value 
Dependent claim 14 further specifies determining the combustor pressure based on a compressor pressure for a compressor of the gas turbine engine.  Adding additional determining steps and where the data is collected does not change the analysis.  The addition of where the input value comes from amounts to mere data gathering, which the courts have found to be insignificant extra-solution activity [MPEP 2106.05(g)(3)].  This is still a mental process and the analysis remains the same.  Therefore, claim 14 is not patent eligible.
Dependent claim 15 further specifies that the corrected vane mass flow is based on an altitude of operation.  The narrower limitation as to what data is used to determine the value does not change the analysis.  The addition of where the input value comes from amounts to mere data gathering, which the courts have found to be insignificant extra-solution activity [MPEP 2106.05(g)(3)].  This is still a mental process and the rest of the analysis remains the same.  Therefore, claim 15 is not patent eligible.
Dependent claim 16 further specifies that the estimated vane mass flow is based on a compressor bleed associated with a compressor the gas turbine engine.  Adding additional determining steps and where the data is collected does not change the analysis.  The addition of where the input value comes from amounts to mere data gathering, which the courts have found to be insignificant extra-solution activity [MPEP 2106.05(g)(3)].  This is still a mental process and the analysis remains the same.  Therefore, claim 16 is not patent eligible.
Dependent claim 17 further specifies that the estimated combustor temperature is a temperature at an inlet of a high-pressure turbine upstream of a low-pressure turbine.  Adding 
Dependent claim 18 further specifies that the estimated combustor temperature is a temperature at a vane throat of the high-pressure turbine.  Further specifying where the data is collected does not change the analysis.  The addition of where the input value comes from amounts to mere data gathering, which the courts have found to be insignificant extra-solution activity [MPEP 2106.05(g)(3)].  This is still a mental process and the analysis remains the same.  Therefore, claim 18 is not patent eligible.
Dependent claim 19 further specifies that the engine temperature is an inter-turbine temperature, the signal is generated by applying a scaling factor to the estimated combustor temperature, and issuing the signal causes the inter-turbine temperature to be displayed to an operator.  Further specifying where the data is collected does not change the analysis.  The addition of where the input value comes from amounts to mere data gathering and displaying a result amounts to insignificant application, which the courts have found to be insignificant extra-solution activity [MPEP 2106.05(g)(3)].  This is still a mental process and the analysis remains the same.  Therefore, claim 19 is not patent eligible.
Dependent claim 20 further requires an evaluation of whether the mass flow correction factor is less than a threshold.  This additional mathematical calculation does not change the analysis. This is still a mental process and the analysis remains the same.  Therefore, claim 20 is not patent eligible.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741